DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 10/25/21 and 11/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments with respect to claims filed on 11/17/2021 have been entered.  Claims 1-12, 14-19 and 22-26 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 8-12 and 14-19 have been withdrawn from consideration.  
The amendments and remarks filed on 11/17/2021 are sufficient to cure the previous claim objections and 35 U.S.C.112 (b) rejections set forth in the Non-Final office action mailed on 09/01/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavi et al. (Pub. No. 2003/0109827).
Regarding claim 1, Lavi et al. teaches a device (see Fig. 1) comprising: a housing (10, Fig. 1) including a guide  (18, Fig. 1) defining a path (see Figs. 1 and 3A illustrating 18 having a path in which 19 travels) with a curved section (curved section, Fig. 2 below, 18 is cylindrical; hence, 18 is curved and the portion indicated in Fig. 3A below is a curved section); a reservoir (11, Fig. 1) configured to contain a drug (see [0057]) and connected to said housing (10, see Fig. 1 and [0056]) said reservoir (11) having an open end (end of 11 where 15 is located, see Fig. 1); and an elastic member (19, Fig. 1) positioned in a compressed state along said path (see Figs. 1, 3A and [0053]), such that expansion of said elastic member (19) drives a distal end of the elastic member (distal end of 19) into said open end of said reservoir (end of 11 where 15 is located) to deliver the drug (see Fig. 3A and [0057]), wherein an expanded  length of said elastic member (length of 19 in Fig. 3) is greater than a length (a length, see Fig. 3A below) of said path (see Figs. 1 and 3A).  
Examiner’s Annotated Fig. 3A
[AltContent: textbox (a length)][AltContent: textbox (curved section)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    565
    530
    media_image1.png
    Greyscale

(18) includes a curved channel (lumen of 18) forming the curved section (see Fig. 3A above), and said elastic member (19) is positioned said curved channel in the compressed state (see Fig. 1).  
Regarding claim 4, Lavi et al. teaches wherein a combined length of said path (length of 18) and said reservoir (length of 17) is at least 40% greater than a length of said delivery device (a length, see Fig. 1 below).  
Examiner’s Annotated Fig. 1
[AltContent: textbox (a length)][AltContent: ][AltContent: textbox (combined length)][AltContent: ]
    PNG
    media_image2.png
    383
    345
    media_image2.png
    Greyscale

Regarding claim 6, Lavi et al. teaches wherein said elastic member (19) comprises a coil spring (see [0053]).  
Regarding claim 7, Lavi et al. teaches wherein the length of said path (a length, Fig. 1 below) is greater than a maximum outer dimension of said housing (a max outer dimension, Fig. 1 below).  




[AltContent: textbox (a max outer dimension)]Examiner’s Annotated Fig. 1
[AltContent: ]
[AltContent: ][AltContent: textbox (length of path )]
    PNG
    media_image2.png
    383
    345
    media_image2.png
    Greyscale

Regarding claim 22, Lavi et al. teaches wherein the guide (18) includes a straight channel forming a straight section of the path (see Fig. 1 illustrating 18 being a straight channel forming a straight section of the path).  
Regarding claim 23, Lavi et al. teaches wherein the elastic member (19) has a curved portion (curve of the coil at the very distal end of 19) and a straight portion (straight portion, Fig. 1 below) in the compressed state (see Fig. 1).  
Examiner’s Annotated Fig. 1
[AltContent: textbox (straight portion)][AltContent: ]
    PNG
    media_image3.png
    251
    165
    media_image3.png
    Greyscale

(23, Fig. 1) configured to block expansion of the elastic member (19), wherein the gate (23) is configured to move to allow expansion of the elastic member (19, see [0057]).  
Regarding claim 25, Lavi et al. teaches further comprising a switch (25, see Fig. 1B) configured to move the gate (23) to allow expansion of the elastic member (19, see [0057] it is the Examiner’s position that 25 is a mechanical switch as it cases 23 to release 19).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavi et al. (Pub. No. 2003/0109827) in view of Burns et al. (Pub. No. 2014/0066891).
Regarding claim 2, Lavi et al. does not teach wherein a force applied by said elastic member when compressed to a combined length of the path and the reservoir is at least 25% of a force applied by said elastic member when compressed to said length of said path.  
(55, Fig. 6A) having an elastic member (68, Fig. 68) wherein the compression force of the elastic member (68) is related to the distance traveled by the elastic member (68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Lavi et al. by forming the force applied by the elastic member when compressed to a combined length of the path and the reservoir to be at least 25% of a force applied by said elastic member when compressed to said length of said path to ensure that the compression spring has enough force and a sufficient distance to travel to permit the passage of the medicament within the reservoir to flow out of the reservoir (see Burns et al. [0072]).  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Lavi et al. by forming the force applied by the elastic member when compressed to a combined length of the path and the reservoir to be at least 25% of a force applied by said elastic member when compressed to said length of said path since it has been held that discovering optimum values of a result effective variable involves only routine skill in the art; hence, one of ordinary skill in the art would be able to form the force applied by the elastic member when compressed to a combined length of the path and the reservoir to be at least 25% of a force applied by said elastic member when compressed to said length of said path to ensure that the compression spring has enough force and a sufficient distance to travel to permit the passage of the medicament within the reservoir to flow out of the reservoir.  
Regarding claim 5, Lavi et al. does not teach wherein an unstressed length of said elastic member is at least twice a combined length of said reservoir and said path. However, Burns et al. (55, Fig. 6A) having an elastic member (68, Fig. 68) wherein the compression force of the elastic member (68) is related to the distance traveled by the elastic member (68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Lavi et al. by forming an unstressed length of said elastic member to be at least twice a combined length of said reservoir and said path to ensure that the compression spring has enough force and a sufficient distance to travel to permit the passage of the medicament within the reservoir to flow out of the reservoir (see Burns et al. [0072]).  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Lavi et al. by forming an unstressed length of said elastic member to be at least twice a combined length of said reservoir and said path since it has been held that discovering optimum values of a result effective variable involves only routine skill in the art; hence, one of ordinary skill in the art would be able to form an unstressed length of said elastic member to be at least twice a combined length of said reservoir and said path to ensure that the compression spring has enough force and a sufficient distance to travel to permit the passage of the medicament within the reservoir to flow out of the reservoir.  
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavi et al. (Pub. No. 2003/0109827) in view of Cabiri et al. (Pub. No. 2019/0030240).
Regarding claim 26, Lavi et al. does not teach further comprising a skin sensor configured to activate the delivery device.  However, Cabiri et al. teaches a skin sensor that is configured to activate a drug delivery device (see [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing ([0091]).  Further, Lavi et al. teaches that changes may be made to the device (see [0066]).
Response to Arguments
Applicant’s arguments with respect to claim(s) see remarks filed on 11/17/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783